DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on September 23, 2022, which amends the independent claims 1 and 19-22, and presents arguments, is hereby acknowledged. Claims 1-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on September 23, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 19-22 are hereby amended to add a new limitation “determine a set of computed bridge points, wherein determining the set of computed bridge points comprises: determining a face normal vector using at least three points from the current model of the user’s face; determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face; and determining the set of computed bridge points based on the face normal vector and the bridge shift value” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Zhang, etc. (US 20060078172 A1) teaches that determine a set of computed bridge points, wherein determining the set of computed bridge points (See Zhang: Figs. 12-14, and [0099], “The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length”) comprises: determining a face normal vector using at least three points from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “and n=P.sub.NT-P.sub.NB is the normal vector of the plane”); determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and determining the set of computed bridge points based on the face normal vector and the bridge shift value (See Zhang: Figs. 12-14, and [0099], “FIG. 13 shows the SFC representation of an example facial surface, with FIG. 13A showing the front view of the facial surface with the profiles and FIG. 13B showing the isometric view of the profiles. The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length. The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kornilov, etc. (US 20160217609 A1) in view of Ye, etc. (US 20160035133 A1), further in view of Zhang, etc. (US 20060078172 A1).
Regarding claim 1, Kornilov teaches that a system (See Kornilov: Fig. 1, and [0030], "FIG. 1 is a diagram showing an embodiment of a system for rendering glasses shadows. In the example, system 100 includes client device 104, network 106, and server 108. Network 106 includes high speed data networks and/or telecommunications networks. In some embodiments, client device 104 is configured to communicate to server 108 over network 106"), comprising:
a processor configured (See Kornilov: Fig. 1, and [0031], "The camera device and/or a processor of client device 104 that is running an application can capture a set of images of the user's face as user 102 turns his or her head in different directions (e.g., as instructed through a user interface of the application)") to:
determine an event associated with updating a current model of a user's face (See Kornilov: Fig. 6, and [0071], "At 620, it is determined whether there is at least one more image in the plurality of images. In the event that there is at least one more image in the plurality of images, control is transferred to step 622, at which the next image in the plurality of images is to be addressed starting again from step 604. Otherwise, in the event that there is not at least one more image in the plurality of images, control is transferred to step 624");
in response to the event, use a set of historical recorded frames of the user's face to update the current model of the user's face (See Kornilov: Fig. 1, and [0034], "In various embodiments, server 108 is configured to morph the 3D generic face model to match the 3D model of the user 102's face. For example, in the morphed 3D generic face model, at least certain portions of the 3D generic face model have been moved to match corresponding portions of the 3D model of user 102's face in 3D space. Server 108 is configured to use the set of extrinsic information corresponding to each image to orient the morphed 3D generic face model to correspond to the orientation of the user's face in that image. Then, server 108 is configured to project the oriented morphed 3D generic face model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera to obtain a 2D generic face image corresponding to that image of the set of images. As such, a corresponding 2D generic face image can be generated corresponding to each image of the set of images");
obtain a newly recorded frame of the user's face (See Kornilov: Fig. 5, and [0058], "FIG. 5 is a diagram showing several images included in a set of images. In the example, Images 1, 2, 3, 4, and 5 are included in a recorded set of images of a user's face at various different orientations relative to the camera. As described above, a set of extrinsic information, E, (e.g., an (R, t) pair) that describes the orientation and translation of the user's face in an individual image is determined for that image. As shown in the example, each image is identified by a number 1 through 5 and has a corresponding set of extrinsic information, E, which includes the number associated with the image as its subscript (e.g., E.sub.1 corresponds to Image 1, E.sub.2 pair corresponds to Image 2, etc.). For example, E.sub.1 may be used to transform a 3D generic face model that has been morphed to match a 3D model of the user's face in the set of images, the M matrix, in 3D space into the orientation and translation of the user's face that is shown in Image 1");
use the current model of the user's face (See Kornilov: Fig. 2, and [0040], "In some embodiments, storage 202 stores one or more 3D glasses models. In some embodiments, each 3D glasses model is associated with a pair of glasses for which a user can select to virtually try on. In some embodiments, storage 202 also stores glasses frame information of each 3D glasses model. For example, the glasses frame information of each 3D glasses model comprises the dimensions of the glasses, attributes of the lenses of the glasses (e.g., whether the lenses comprise a particular color), the manufacturer of the glasses, and the price of the glasses. In some embodiments, storage 202 also stores 2D images of each of one or more 3D glasses models that have been oriented (transformed) to correspond to an orientation of a user's face in a set of images") to generate a corresponding image of a glasses frame;
determine a set of computed bridge points, wherein determining the set of computed bridge points comprises: 
determining a face normal vector using at least three points from the current model of the user’s face; 
determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face; and 
determining the set of computed bridge points based on the face normal vector and the bridge shift value; and
present the image of the glasses frame over the newly recorded frame of the user’s face based on the set of computed bridge points (See Kornilov: Figs. 23-24, and [0108], "FIG. 24 is a diagram showing an example presentation of a shadowed image with a 2D glasses image overlay. In the event that a shadowed image such as shadowed image 2300 of FIG. 23 is to be presented during a playback or a virtual glasses try-on at a user interface, the shadowed image is displayed with an overlay of a 2D glasses image. In various embodiments, the 2D glasses image that is overlaid over a shadowed image matches the orientation of the user's face in that shadowed image. In the example of FIG. 24, displayed shadowed image 2400 may comprise a portion of a glasses virtual try-on playback at a user interface. Displayed shadowed image 2400 comprises shadowed image 2300 of FIG. 23 displayed beneath or rather overlaid with displayed 2D glasses image 2402. For example, 2D glasses image 2402 may be generated by transforming 3D glasses model 1502 of FIG. 15 using the set of extrinsic information corresponding to user image 900 of FIG. 9 and projecting the transformed 3D glasses model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera"); and
a memory coupled to the processor and configured to provide the processor with instructions (See Kornilov: Figs. 1-2, and [0027], "The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions").
However, Kornilov fails to explicitly disclose that use the current model of the user's face to generate a corresponding image of a glasses frame; determine a set of computed bridge points, wherein determining the set of computed bridge points comprises: determining a face normal vector using at least three points from the current model of the user’s face; determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face; and determining the set of computed bridge points based on the face normal vector and the bridge shift value.
However, Ye teaches that use the current model of the user's face to generate a corresponding image of a glasses frame (See Ye: Figs. 2A-E, and [0042], "Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real- time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a-2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real-time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kornilov to have use the current model of the user's face to generate a corresponding image of a glasses as taught by Ye in order to create real-time try-on experience of wearing virtual 3D eyeglasses by a wearer by constructing a pair of virtual 3D eyeglasses using the just 2D images for the eyeglasses without requiring of storing and using 3D models for the eyeglasses (See Ye: [0008], "It is one of the objectives of the present invention to provide a method to create real-time try-on experience of wearing virtual 3D eyeglasses having adequate visual realism when using just 2D images by providing several additional image effects, including trimming off of excess glasses frame portions to the right- side frame and the left-side frame, respectively, adding lens transparency changes through alpha effect, applying an environmental mapping effect to lenses, and adding shadow effect to the face image"). Kornilov teaches a method and system that may render glasses on the face image with shadows and adjust the glasses frames; while Ye teaches a system and method that may create try-on experience wearing virtual 3D eyeglasses by fitting the glasses frame to the 3D face model. Therefore, it is obvious to one of ordinary skill in the art to modify Kornilov by Ye to create the glasses frame images based on the 3D face model in order to have real-time try-on experiences. The motivation to modify Kornilov by Ye is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Kornilov, modified by Ye, fails to explicitly disclose that determine a set of computed bridge points, wherein determining the set of computed bridge points comprises: determining a face normal vector using at least three points from the current model of the user’s face; determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face; and determining the set of computed bridge points based on the face normal vector and the bridge shift value.
However, Zhang teaches that determine a set of computed bridge points, wherein determining the set of computed bridge points (See Zhang: Figs. 12-14, and [0099], “The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length”) comprises: 
determining a face normal vector using at least three points from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “and n=P.sub.NT-P.sub.NB is the normal vector of the plane”); 
determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and 
determining the set of computed bridge points based on the face normal vector and the bridge shift value (See Zhang: Figs. 12-14, and [0099], “FIG. 13 shows the SFC representation of an example facial surface, with FIG. 13A showing the front view of the facial surface with the profiles and FIG. 13B showing the isometric view of the profiles. The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length. The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kornilov to have determine a set of computed bridge points, wherein determining the set of computed bridge points comprises: determining a face normal vector using at least three points from the current model of the user’s face; determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face; and determining the set of computed bridge points based on the face normal vector and the bridge shift value as taught by Zhang in order to perform authentication and recognition using 3D facial data in more accurate and faster manner, with less computational complexity (See Zhang: [0014], "There is a need, therefore, for an improved method and system for authentication and recognition using 3D facial data that is computationally faster and more accurate in matching facial features"). Kornilov teaches a method and system that may render glasses on the face image with shadows and adjust the glasses frames; while Zhang teaches a system and method that may determine the face intrinsic coordinate system (FICS) by computing the symmetry profile to extract three points of the nose in order to perform face authentication and recognition. Therefore, it is obvious to one of ordinary skill in the art to modify Kornilov by Zhang to determine FICS by extracting multiple points of the nose (bridge points). The motivation to modify Kornilov by Zhang is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov teaches that the system of claim 1, wherein the event is based at least in part on: an elapsed time, a number of newly recorded frames meeting a threshold, or a detected orientation of the user's face (See Kornilov: Fig. 4, and [0056], "At 404, a representation of a user's face associated with the set of images and a plurality of sets of extrinsic information corresponding to respective ones of at least a subset of the set of images are searched for. In some embodiments, the representation of the user's face is a model in 3 D space and is referred to as an M matrix. In some embodiments, the M matrix is determined based at least in part on measured reference points of one or more features associated with the user's face. In some embodiments, the extrinsic set of information associated with an image of the set of images is referred to as an (R, t) pair. An (R, t) pair is determined for each of at least a subset of the set of images so each image corresponds to a respective (R, t) pair that is associated with the orientation of the user's face in that image").
Regarding claim 3, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Ye teaches that the system of claim 1, wherein the set of historical recorded frames of the user's face includes those recorded frames within a time threshold (See Ye: Fig. 1A-C, and [0041], "Later in step S30 of FIG. 1a and in step S420 of FIG. 1b, a 3D face or head model of the wearer based upon one or more facial and head images of the wearer in real-time is constructed, respectively. In step S40 and in step S430, the pair of virtual 3D eyeglasses are fitted or aligned onto the 3D face or head model of the wearer, with the pair of virtual 3D eyeglasses being simulated as being fittingly worn by the wearer. The 3D face or head model of the wearer is aligned with the real-time facial and head images of the wearer. The rotation center point of the 3D face or head model as shown in FIG. 2e is aligned with a rotation center point of the frontal frame image as shown in FIG. 2f. During the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer, a movement of the face and head of the wearer in real-time can be detected. Such movement can include a rotational movement in a yaw, roll, and/or pitch direction(s), a translational movement in an x-axis and/or y-axis direction, a forward or backward movement (along z-axis direction) so as to change the scaling of the size of the face and head of the wearer. Rotational movement of the virtual 3D eyeglasses in the roll direction can range from +90 degrees to -90 degrees; rotational movement the virtual 3D eyeglasses in the yaw direction can range from +90 degrees to -90 degrees; and rotational movement of the virtual 3D eyeglasses in the pitch direction can range from +90 degrees to -90 degrees. However, referring to FIG. 3a, rotational movement of the virtual 3D eyeglasses in the roll direction usually range from +30 degrees to -30 degrees; referring to FIG. 3b, rotational movement of the virtual 3D eyeglasses in the yaw direction usually range from +75 degrees to -75 degrees; and rotational movement of the virtual 3D eyeglasses in the pitch direction usually range from +60 degrees to -60 degrees, as shown in FIG. 3c").
Regarding claim 5, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov teaches that the system of claim 1, wherein the current model of the user's face is generated based at least in part on faces of historical users (See Kornilov: Figs. 1-2, and [0034], "In various embodiments, server 108 is configured to morph the 3D generic face model to match the 3D model of the user 102's face. For example, in the morphed 3D generic face model, at least certain portions of the 3D generic face model have been moved to match corresponding portions of the 3D model of user 102's face in 3D space. Server 108 is configured to use the set of extrinsic information corresponding to each image to orient the morphed 3D generic face model to correspond to the orientation of the user's face in that image. Then, server 108 is configured to project the oriented morphed 3D generic face model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera to obtain a 2D generic face image corresponding to that image of the set of images. As such, a corresponding 2D generic face image can be generated corresponding to each image of the set of images").
Regarding claim 6, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov and Ye teach that the system of claim 1, further comprising updating the current model of the user's face including by:
obtaining a current orientation of a user's face (See Kornilov: Fig. 3, and [0049], "At 302, a face image corresponding to an image of a set of images is generated based at least in part on a face model, wherein the set of images is associated with a user's face. A first 2D image is generated corresponding to an image of the user's face based on a 3D generic face model. In some embodiments, the 3D generic face model has been morphed to match a 3D model of the user's face that was determined from the set of images of the user's face. In some embodiments, a corresponding set of extrinsic information that describes the orientation of the user's face in that particular image is determined. In various embodiments, prior to generating the 2D generic face image from the modified 3D generic face model, the modified 3D generic face model is transformed by the set of extrinsic information corresponding to that particular image");
transforming the current model of the user's face corresponding to the current orientation (See Kornilov: Fig. 3, and [0050], "At 304, a face with shadows image corresponding to the image is generated based at least in part on shadows casted by a glasses model on the face model. A second 2D image is generated corresponding to the image of the user's face based on the shadows casted by a 3D glasses model onto the 3D generic face model. In some embodiments, prior to generating the 2D generic face with shadows image from the modified 3D generic face model, the modified 3D generic face model is transformed by the set of extrinsic information corresponding to the image and also combined with a 3D glasses model (e.g., corresponding to a selected pair of glasses). A lighting model is applied to the combination of the transformed 3D generic face model and the transformed 3D glasses model to simulate the shadows casted by the 3D glasses model onto the 3D generic face model. In various embodiments, the lighting model emulates the light that is shone onto the user's face in the set of images. In some embodiments, the lighting model is derived from the set of images. For example, the casted shadows may include the shadows caused by the lenses of the glasses and/or the frame of the glasses");
combining the transformed model of the user's face with a model of a glasses frame (See Kornilov: Fig. 6, and [0066], "At 610, a combination of the transformed 3D generic face model and the transformed 3D glasses model is generated. The transformed 3D glasses model is placed on the transformed 3D generic face model such that the glasses model covers the eyes of the generic face model. The following is one example technique by which to place the 3D glasses model over the transformed 3D generic face: For each 3D model of a user's face, where a 3D model of a generic pair of glasses should be placed relative to the user's face is determined. A 3D model of a generic pair of glasses comprises a set of 3D points, including, for example: two bridge points and two temple points. For example, a heuristic algorithm that receives eye corners, the nose tip, and ear junctions of the 3D model of the user's face as inputs can be used to compute the locations on the 3D model of the user's face that match the two bridge points and two temple points of the 3D model of the generic pair of glasses. Once the placement of the 3D model of the generic pair of glasses on the 3D model of the user's face is determined, for each 3D model of a specific pair of glasses, a transformation is computed to place the 3D model of the specific pair of glasses on the 3D model of the user's face such that the distance between the points of the 3D model of the specific pair of glasses and the points of the 3D model of the generic pair of glasses is minimized"); and
generating a current image of the glasses frame based at least in part on the combination of the transformed model of the user's face with a model of a glasses frame (See Ye: Fig. 5, and [0045], "As shown in FIG. 5, a right-side glasses frame portion inside the face is trimmed off upon a rotation of the 3D face or head model of the wearer to the right of the straight-on direction shown in FIG. 4. In a second embodiment of present invention, a rotation angle of the 3D face or head model of the wearer is at least 5 degrees to the right of the straight-on direction when a right-side glasses frame portion inside the face is trimmed off. As shown in FIG. 6, a left-side glasses frame portion inside the face is trimmed off upon a rotation of the 3D face or head model of the wearer to the left side from the straight-on direction shown in FIG. 4. In the second embodiment of present invention, a rotation angle of the 3D face or head model of the wearer is at least 5 degrees to the left of the straight-on direction when a left-side glasses frame portion inside the face is trimmed off").
Regarding claim 7, Kornilov, Ye, and Zhang teach all the features with respect to claim 6 as outlined above. Further, Kornilov and Ye teach that the system of claim 6, wherein transforming the current model of the user's face corresponding to the current orientation includes scaling user's face including by:
receiving a two-dimensional (2D) RGB image and a depth image (See Kornilov: Fig. 22, and [0107], "FIG. 23 is a diagram showing an example of an image of a user's face to which a corresponding shadow transform has been applied. An image to which a corresponding shadow transform has been applied is also sometimes referred to as a shadowed image. Shadowed image 2300 is generated by multiplying user image 900 of FIG. 9 with its corresponding shadow transform, processed inverted difference image 2200 of FIG. 22. As shown in the example, shadowed image 2300 still preserves the original facial features (e.g., eye details) of the original image, user image 900 of FIG. 9, but also appears to include shadows (to varying degrees and in various colors, if appropriate) casted by a pair of glasses as if the user were actually wearing the glasses. For example, the pixel values of the shadow transform, processed inverted difference image 2200 of FIG. 22, are scaled down to values from Oto 1 and then multiplied with the RGB channels of corresponding pixels of the original image, user image 900 of FIG. 9. Shadowed image 2300 comprises the original image of the user's face, user image 900 of FIG. 9, with the added glasses shadows 2304 of the shadow transform, processed inverted difference image 2200 of FIG. 22");
finding coordinates associated with a 2D feature in the 2D RGB image (See Kornilov: Fig. 6, and [0061], "The following is one example technique by which to morph the 3D generic face model to correspond to the representation of the user's face: Define a set of reference points on a face. Examples of reference points may be related to facial features such as eye corners, a nose tip, cheekbones, and mouth corners. The 3D coordinate of each such reference point is located on the representation (e.g., 3D model) of the user's face and also on the 3D generic face model. The 3D generic face model is morphed to correspond to the 3D model of the user's face by moving the each reference point located on the 3D generic face model to match the 3D coordinate of the corresponding reference point located on the 3D model of the user's face. As each reference point located on the 3D generic face model is moved to match the 3D coordinate of the corresponding reference point located on the 3D model of the user's face, the neighboring portions of the 3D generic face model are pulled along with the movement");
use resolution mapping between the 2D RGB image and the depth image and the found 2D coordinates to determine 3D feature coordinates in the depth image (See Kornilov: Fig. 6, and [0061], "The following is one example technique by which to morph the 3D generic face model to correspond to the representation of the user's face: Define a set of reference points on a face. Examples of reference points may be related to facial features such as eye corners, a nose tip, cheekbones, and mouth corners. The 3D coordinate of each such reference point is located on the representation (e.g., 3D model) of the user's face and also on the 3D generic face model. The 3D generic face model is morphed to correspond to the 3D model of the user's face by moving the each reference point located on the 3D generic face model to match the 3D coordinate of the corresponding reference point located on the 3D model of the user's face. As each reference point located on the 3D generic face model is moved to match the 3D coordinate of the corresponding reference point located on the 3D model of the user's face, the neighboring portions of the 3D generic face model are pulled along with the movement"); and
determine real life dimensions feature pair distance in 2D space using the 3D feature coordinates (See Ye: Figs. 11A-E, and [0050], "Yet still another optional step for adding visual realism to the virtual 3D eyeglasses made from the 2D images involve applying of a shadow effect to the face image of the wearer in real-time using the 3D face or head model. As shown in FIG. 11a, a method for adding shadow effect to the face image is described in the following steps. In step S200, a frame outline of a lower portion of the front frame is determined. In step S205, an additional shadow texture is drawn according to the frame outline. In step S210, a frame outline of the lower part of the side frame is determined. In step S215, an additional shadow texture is drawn according to the frame outline with an offset distance "d". In step S220, the two shadow textures described above are applied to the 3D face or head model created by facial tracking. In step S225, the width and height of the two shadow textures according to the posture changes. In step S230, the 3D face or head model is made invisible to leave behind the two shadow textures on the 3D face or head model. Referring to FIG. 11b, (in which some of the steps are identical to those found in FIG. 11a), an illustrative example of shadow effect as being simulated under front view is shown. In the illustrated example, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. Referring to FIG. 11c, (in which some of the steps are similar to those found in FIG. 11b), an illustrative example of environmental mapping effect and shadow effect as being simulated under side view is shown. In the illustrated example, the frame outline of the lower part of the side frame is found, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. In addition, an additional shadow texture is drawn according to a frame outline with a distanced offset. Referring to FIG. 11d, the width and height of shadow effect can be changed according to posture changes to mimic or simulate the real shadow effect affected by lighting. Referring to FIG. 11e, the shadow's height h can be adjusted according to a corresponding pitch angle change. Meanwhile, the shadow's width w can be adjusted according a corresponding yaw angle change").
Regarding claim 8, Kornilov, Ye, and Zhang teach all the features with respect to claim 6 as outlined above. Further, Kornilov and Ye teach that the system of claim 6, wherein transforming the current model of the user's face corresponding to the current orientation includes scaling user's face including by:
receiving a two-dimensional (2D) RGB image and a depth image (See Kornilov: Fig. 22, and [0107], "FIG. 23 is a diagram showing an example of an image of a user's face to which a corresponding shadow transform has been applied. An image to which a corresponding shadow transform has been applied is also sometimes referred to as a shadowed image. Shadowed image 2300 is generated by multiplying user image 900 of FIG. 9 with its corresponding shadow transform, processed inverted difference image 2200 of FIG. 22. As shown in the example, shadowed image 2300 still preserves the original facial features (e.g., eye details) of the original image, user image 900 of FIG. 9, but also appears to include shadows (to varying degrees and in various colors, if appropriate) casted by a pair of glasses as if the user were actually wearing the glasses. For example, the pixel values of the shadow transform, processed inverted difference image 2200 of FIG. 22, are scaled down to values from Oto 1 and then multiplied with the RGB channels of corresponding pixels of the original image, user image 900 of FIG. 9. Shadowed image 2300 comprises the original image of the user's face, user image 900 of FIG. 9, with the added glasses shadows 2304 of the shadow transform, processed inverted difference image 2200 of FIG. 22");
unprojecting 3D feature coordinates in the depth image to a 3D head model to obtain 3D feature coordinates using extrinsic information corresponding to a RGB image (See Kornilov: Fig. 6, and [0061], "The following is one example technique by which to morph the 3D generic face model to correspond to the representation of the user's face: Define a set of reference points on a face. Examples of reference points may be related to facial features such as eye corners, a nose tip, cheekbones, and mouth corners. The 3D coordinate of each such reference point is located on the representation (e.g., 3D model) of the user's face and also on the 3D generic face model. The 3D generic face model is morphed to correspond to the 3D model of the user's face by moving the each reference point located on the 3D generic face model to match the 3D coordinate of the corresponding reference point located on the 3D model of the user's face. As each reference point located on the 3D generic face model is moved to match the 3D coordinate of the corresponding reference point located on the 3D model of the user's face, the neighboring portions of the 3D generic face model are pulled along with the movement");
determining a first feature pair distance using the 3D feature coordinates (See Kornilov: Fig. 6, and [0066], "At 610, a combination of the transformed 3D generic face model and the transformed 3D glasses model is generated. The transformed 3D glasses model is placed on the transformed 3D generic face model such that the glasses model covers the eyes of the generic face model. The following is one example technique by which to place the 3D glasses model over the transformed 3D generic face: For each 3D model of a user's face, where a 3D model of a generic pair of glasses should be placed relative to the user's face is determined. A 3D model of a generic pair of glasses comprises a set of 3D points, including, for example: two bridge points and two temple points. For example, a heuristic algorithm that receives eye corners, the nose tip, and ear junctions of the 3D model of the user's face as inputs can be used to compute the locations on the 3D model of the user's face that match the two bridge points and two temple points of the 3D model of the generic pair of glasses. Once the placement of the 3D model of the generic pair of glasses on the 3D model of the user's face is determined, for each 3D model of a specific pair of glasses, a transformation is computed to place the 3D model of the specific pair of glasses on the 3D model of the user's face such that the distance between the points of the 3D model of the specific pair of glasses and the points of the 3D model of the generic pair of glasses is minimized");
determining a second feature pair distance using the depth image; and determining a scale coefficient as a ratio of the first feature pair distance and the second feature pair distance (See Ye: Figs. 11A-E, and [0050], "Yet still another optional step for adding visual realism to the virtual 3D eyeglasses made from the 2D images involve applying of a shadow effect to the face image of the wearer in real-time using the 3D face or head model. As shown in FIG. 11a, a method for adding shadow effect to the face image is described in the following steps. In step S200, a frame outline of a lower portion of the front frame is determined. In step S205, an additional shadow texture is drawn according to the frame outline. In step S210, a frame outline of the lower part of the side frame is determined. In step S215, an additional shadow texture is drawn according to the frame outline with an offset distance "d". In step S220, the two shadow textures described above are applied to the 3D face or head model created by facial tracking. In step S225, the width and height of the two shadow textures according to the posture changes. In step S230, the 3D face or head model is made invisible to leave behind the two shadow textures on the 3D face or head model. Referring to FIG. 11b, (in which some of the steps are identical to those found in FIG. 11a), an illustrative example of shadow effect as being simulated under front view is shown. In the illustrated example, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. Referring to FIG. 11c, (in which some of the steps are similar to those found in FIG. 11b), an illustrative example of environmental mapping effect and shadow effect as being simulated under side view is shown. In the illustrated example, the frame outline of the lower part of the side frame is found, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. In addition, an additional shadow texture is drawn according to a frame outline with a distanced offset. Referring to FIG. 11d, the width and height of shadow effect can be changed according to posture changes to mimic or simulate the real shadow effect affected by lighting. Referring to FIG. 11e, the shadow's height h can be adjusted according to a corresponding pitch angle change. Meanwhile, the shadow's width w can be adjusted according a corresponding yaw angle change").
Regarding claim 11, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Ye teaches that the system of claim 1, wherein presenting the image of the glasses frame over the newly recorded frame of the user's face includes rendering the image of the glasses frame over the newly recorded frame of the user's face in a graphical user interface (See Ye: Figs. 11A-E, and [0050], "Yet still another optional step for adding visual realism to the virtual 3D eyeglasses made from the 2D images involve applying of a shadow effect to the face image of the wearer in real-time using the 3D face or head model. As shown in FIG. 11a, a method for adding shadow effect to the face image is described in the following steps. In step S200, a frame outline of a lower portion of the front frame is determined. In step S205, an additional shadow texture is drawn according to the frame outline. In step S210, a frame outline of the lower part of the side frame is determined. In step S215, an additional shadow texture is drawn according to the frame outline with an offset distance "d". In step S220, the two shadow textures described above are applied to the 3D face or head model created by facial tracking. In step S225, the width and height of the two shadow textures according to the posture changes. In step S230, the 3D face or head model is made invisible to leave behind the two shadow textures on the 3D face or head model. Referring to FIG. 11b, (in which some of the steps are identical to those found in FIG. 11a), an illustrative example of shadow effect as being simulated under front view is shown. In the illustrated example, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. Referring to FIG. 11c, (in which some of the steps are similar to those found in FIG. 11b), an illustrative example of environmental mapping effect and shadow effect as being simulated under side view is shown. In the illustrated example, the frame outline of the lower part of the side frame is found, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. In addition, an additional shadow texture is drawn according to a frame outline with a distanced offset. Referring to FIG. 11d, the width and height of shadow effect can be changed according to posture changes to mimic or simulate the real shadow effect affected by lighting. Referring to FIG. 11e, the shadow's height h can be adjusted according to a corresponding pitch angle change. Meanwhile, the shadow's width w can be adjusted according a corresponding yaw angle change").
Regarding claim 12, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov teaches that the system of claim 1, wherein obtaining a newly recorded frame of the user's face includes displaying feedback to the user regarding at least one of captured facial angles and facial angles that are not yet fully processed (See Kornilov: Fig. 2, and [0044], "Intrinsic information generator 210 is configured to generate a set of intrinsic information for a camera associated with recording a set of images of a user's face. For example, the camera was used to record a set of images stored at storage 202. In various embodiments, a set of intrinsic information corresponding to a camera describes a set of parameters associated with the camera. For example, a parameter associated with a camera comprises a focal length and a principal point of the camera sensor. In some embodiments, the set of intrinsic information associated with a camera is found by taking multiple pictures under various angles of an object with known points and solving an optimization problem treating camera intrinsics and extrinsics as variables, and the model as a constant. In some embodiments, the set of intrinsic information associated with a camera is referred to as an I matrix. In some embodiments, for many practical uses, including rendering glasses shadows onto images made on laptops or mobile phones, the intrinsic information determined for the camera can be assumed to be the same across all devices. In some embodiments, intrinsic information generator 210 is configured to store an I matrix determined for the camera associated with a set of images with the set at storage 202").
Regarding claim 13, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov teaches that the system of claim 1, wherein the processor is further configured to present information about a degree of fit to at least one area of the user's face (See Kornilov: Fig. 6, and [0064], "At 608, the set of extrinsic information and a 3D glasses model are used to generate a transformed 3D glasses model. In various embodiments, a pair of glasses is selected to be virtually tried on by a user (e.g., associated with the plurality of images). In some embodiments, the pair of glasses is selected by a user. In some embodiments, the pair of glasses is selected based on a determined fit score between the glasses and the user associated with the plurality of images. In some embodiments, the fit score of a pair of glasses with respect to a user is determined by comparing one or more head measurements (e.g., the head measurements are determined based on reference points including endpoints of the user's eyebrow, endpoints of the user's eye, bridge of the user's nose, tip of the user's nose, etc.) determined from the plurality of images of the user's face against the stored information (e.g., dimensions of the glasses including a bridge length, a lens diameter, a temple distance, etc.) associated with various pairs of glasses. For example, a penalty function is used to evaluate the comparison between the user's head measurements and the glasses information to determine a fit score for the glasses. Various different glasses may be ranked based on their respective fit scores and a pair of glasses can be selected based on their corresponding fit score. For example, a pair of glasses with the highest fit score can be automatically selected to be tried on by the user").
Regarding claim 14, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Ye teaches that the system of claim 1, wherein obtaining a newly recorded frame of the user's face and presenting the image of the glasses frame over the newly recorded frame of the user's face is performed substantially simultaneously (See Ye: Figs. 11A­ E, and [0050], "Yet still another optional step for adding visual realism to the virtual 3D eyeglasses made from the 2D images involve applying of a shadow effect to the face image of the wearer in real-time using the 3D face or head model. As shown in FIG. 11a, a method for adding shadow effect to the face image is described in the following steps. In step S200, a frame outline of a lower portion of the front frame is determined. In step S205, an additional shadow texture is drawn according to the frame outline. In step S210, a frame outline of the lower part of the side frame is determined. In step S215, an additional shadow texture is drawn according to the frame outline with an offset distance "d". In step S220, the two shadow textures described above are applied to the 3D face or head model created by facial tracking. In step S225, the width and height of the two shadow textures according to the posture changes. In step S230, the 3D face or head model is made invisible to leave behind the two shadow textures on the 3D face or head model. Referring to FIG. 11b, (in which some of the steps are identical to those found in FIG. 11a), an illustrative example of shadow effect as being simulated under front view is shown. In the illustrated example, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. Referring to FIG. 11c, (in which some of the steps are similar to those found in FIG. 11b), an illustrative example of environmental mapping effect and shadow effect as being simulated under side view is shown. In the illustrated example, the frame outline of the lower part of the side frame is found, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. In addition, an additional shadow texture is drawn according to a frame outline with a distanced offset. Referring to FIG. 11d, the width and height of shadow effect can be changed according to posture changes to mimic or simulate the real shadow effect affected by lighting. Referring to FIG. 11e, the shadow's height h can be adjusted according to a corresponding pitch angle change. Meanwhile, the shadow's width w can be adjusted according a corresponding yaw angle change").
Regarding claim 15, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Ye teaches that the system of claim 1, wherein the processor is further configured to present an image of is the glasses frame over a previously recorded frame of the user's face (See Ye: Figs. 2A-F, and [0042], "Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a- 2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real- time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired").
Regarding claim 16, Kornilov, Ye, and Zhang teach all the features with respect to claim 15 as outlined above. Further, Ye teaches that the system of claim 15, wherein the image of the glasses frame over a previously recorded frame of the user's face and the image of the glasses frame over a newly recorded frame of the user's face are presented side by side (See Ye: Figs. 8A-C, and [0047], "Another optional step for adding visual realism to the virtual 3D eyeglasses made from the 2D images involve the adding of lens tint and transparency. In a third embodiment of present invention, the pair of 2D lens images of the set of 2D images are based on 2D image that are set at a designated alpha channel value, such as 50% or 100% as shown in FIGS. 8b and 8c, respectively to change the transparency of the lenses of the pair of 3D virtual eyeglasses from that of alpha channel value of 0% of the first embodiment as shown in FIG. 8a. As shown in FIG. 9, a method for adding transparency effects for the virtual 3D eyeglasses worn by the wearer in real-time includes the following steps. In step S100, the pair of 2D lens images having the designated alpha channel value, such as 50% or 100%, for example, are loaded to the second memory of the host (as described in the fourth embodiment as shown in FIG. 12). In step S102, the lens images are loaded. In step S103, the frontal frame image is loaded. In step S105, the 2D images of the two side frames, namely the right-side frame and the left-side frame, are thereby compared to see whether or not they are bilaterally symmetrical. In step S110, upon determining that the two side frames are bilaterally symmetrical, only the left-side frame is loaded. In step S115, upon determining that the two side frames are not bilaterally symmetrical, both the right-side frame and the left-side frame are loaded, respectively").
Regarding claim 17, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Ye teaches that the system of claim 1, wherein the processor is further configured to:
receive user selection of a specific glasses frame from among a selection of glasses frames (See Ye: Fig. 12, and [0052], "The 3D virtual eyeglasses try-on simulation program 22 stored in the host 20 is adapted to perform at least the following tasks, which includes: selecting one pair of eyeglasses and retrieving the set of 2D images thereof from the group of 2D images from the first memory 12 of the server 10 to be transiently stored in the second memory 30 of the host 20 for try-on by the wearer"); and
present the image of the specific glasses frame over the newly recorded frame of the user's face (See Ye: Fig. 12, and [0052], "The 3D virtual eyeglasses try-on simulation program 22 stored in the host 20 is adapted to perform at least the following tasks, which includes: selecting one pair of eyeglasses and retrieving the set of 2D images thereof from the group of 2D images from the first memory 12 of the server 10 to be transiently stored in the second memory 30 of the host 20 for try-on by the wearer, constructing a pair of virtual 3D eyeglasses using the set of 2D images for the pair of eyeglasses retrieved from the second memory 30, constructing a 3D face or head model of the wearer based upon one or more facial and head images of the wearer captured by the camera 26 in real-time, configuring the pair of virtual 3D eyeglasses onto the 3D face or head model of the wearer, with the pair of virtual 3D eyeglasses being simulated as being fittingly worn by the wearer, displaying of the wearer trying-on the virtual 3D eyeglasses in real-time on the display device 28, and selecting another pair of eyeglasses from the group of 2D images stored in the first memory 12 for try-on by the wearer upon receiving a selection command as shown in step S460 of FIG. lb. The selection command can be in the form of pressing down on the image of the another pair of eyeglasses while being displayed on the displaying device 28. Each set of the 2D images for each pair of eyeglasses are stored in the first memory 12 and in the second memory 30, respectively. In addition, each set of the 2D images includes a pair of 2D lens images, a frontal frame image, and a side frame image. Meanwhile, upon a detection of a movement of the face and head of the wearer in real- time when captured by the camera 26, the 3D face or head model of the wearer is changed correspondingly, and configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly. Indeed, the augmented reality system for real-time try-on of 3D virtual eyeglasses 200 of FIG. 12 utilizes the method of the first embodiment of FIGS. 1a and 1b for performing various functions and operations in the server 10 and the host 20, respectively. In the augmented reality system 200, the 3D virtual eyeglasses try-on simulation program 22 can be an app, and the host 20 can be a mobile phone or an electronic wireless device. In an alternative embodiment, the 3D virtual eyeglasses try-on simulation program 22 can be a webpage, which includes a virtual mirror for trying-on 3D virtual eyeglasses by the wearer. The virtual mirror is configured under a webcam mode or a virtual model mode. When operating under the webcam mode, the set of 2D image for the selected pair of eyeglasses is loaded from the first memory 12 of the server 10 to the second memory 30 of the host 20, real-time facial tracking is performed. Then as in step S20 of the first embodiment, a pair of virtual 3D eyeglasses using the set of 2D images is constructed for the pair of eyeglasses. Later, a 3D face or head model of the wearer based upon one or more facial and head images of the wearer is generated based upon the real-time facial tracking results, as similarly described in step S30 of the first embodiment. Later, the pair of virtual 3D eyeglasses are fitted or configured onto the 3D face or head model of the wearer, with the pair of virtual 3D eyeglasses being simulated as being fittingly worn by the wearer (same as in step S40 in first embodiment)").
Regarding claim 18, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov teaches that the system of claim 1, wherein the processor is further configured to output progress of obtaining a newly recorded frame of the user's face (See Kornilov: Figs. 1A-C, and [0043], "Referring back to FIG. 1b, in step S440, the wearer trying- on the virtual 3D eyeglasses are displayed in real-time. Once the wearer has finished using or trying-on the selected pair of virtual 3D eyeglasses the wearer can select another pair of eyeglasses from the group of 2D images for try-on. In the first embodiment, the group of 2D images can be configured to be a product catalog containing different types of eyeglasses. Then, step S10 through step S40 of FIG. la can be repeated as many times as needed or desired. Alternatively, steps S410 through step S440 of FIG. b can be repeated as many times as needed or desired").
Regarding claim 19, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov, Ye, and Zhang teach that a system (See Kornilov: Fig. 1, and [0030], "FIG. 1 is a diagram showing an embodiment of a system for rendering glasses shadows. In the example, system 100 includes client device 104, network 106, and server 108. Network 106 includes high speed data networks and/or telecommunications networks. In some embodiments, client device 104 is configured to communicate to server 108 over network 106"), comprising:
a processor configured (See Kornilov: Fig. 1, and [0031], "The camera device and/or a processor of client device 104 that is running an application can capture a set of images of the user's face as user 102 turns his or her head in different directions (e.g., as instructed through a user interface of the application)") to:
obtain a set of images of a user's head (See Kornilov: Fig. 1, and [0031], "Client device 104 is configured to record or receive a set of recorded images corresponding to a user's face/head at various orientations. Examples of client device 104 may include a laptop computer, a desktop computer, a tablet device, a mobile device, a smart phone and/or any computing device. For example, the set of recorded images may comprise a video or a series of snapshots");
determine an initial orientation of the user's head (See Kornilov: Fig. 1, and [0031], "Client device 104 is configured to record or receive a set of recorded images corresponding to a user's face/head at various orientations");
obtain an initial model of the user's head (See Kornilov: Figs. 1-2, and [0029], "Embodiments of rendering glasses shadows are described herein. In various embodiments, a three-dimensional (3D) representation (e.g., model) of a user's face is determined from a set of images of the user's face at various orientations. For example, the set of images may include frames of a video recording of the user moving his or her head from side to side. In various embodiments, a set of extrinsic information is determined for each image of the set of images. In some embodiments, the set of extrinsic information corresponding to an image describes an orientation associated with the user's face in that image. A 3D generic model of a face is obtained (e.g., from storage). In various embodiments, the 3D generic model comprises a greyscale 3D model of a generic user's face. In various embodiments, the 3D generic model is morphed to match the 3D model of the user's face. In various embodiments, for each image of the set of images associated with the user's face, the morphed 3D generic model can be transformed with the set of extrinsic information associated with that particular image to generate a two-dimensional (2D) face image corresponding to that image. In various embodiments, for each image of the set of images associated with the user's face, the morphed 3D generic model transformed with the set of extrinsic information associated with that particular image is fitted with a 3D glasses model that is also transformed with the set of extrinsic information associated with that particular image and a shadow casted by the transformed 3D glasses model onto the transformed generic 3D model is simulated with a given lighting model. In some embodiments, the lighting model is determined based on the specific lighting environment of the user in the set of images. For example, the 3D glasses model is associated with a pair of glasses that has been selected to be virtually tried on the user's face. In various embodiments, a 2D face with shadows image that includes the shadows casted by the glasses model onto the transformed 3D generic model is generated. In various embodiments, a corresponding shadow transform is generated for each image of the set of images associated with the user's face based at least in part on a difference between each image's corresponding 2D face image and the corresponding 2D face with shadows image. In various embodiments, a shadow transform corresponding to an image of the set of images associated with the user's face can be applied to that image to render/simulate the shadows casted by the selected glasses onto the user's face in that image. The image of the user's face to which a corresponding shadow transform was applied can be presented with an overlay of a 2D image of the selected pair of glasses so as to simulate a virtual try-on of the selected pair of glasses on the user's face, with realistic shadows casted by the selected glasses onto the user's face as simulated using the lighting model that is determined based on the specific lighting environment of the user");
transform the initial model of the user's head corresponding to the initial orientation (See Kornilov: Figs. 1-2, and [0035], "Server 108 is configured to receive a selection of a pair of glasses. For example, the pair of glasses is selected to be tried onto the user's face of the set of images. Server 108 obtains a 3D model of the selected pair of glasses (e.g., from storage). Server 108 is configured to use the set of extrinsic information corresponding to each image to orient the 3D glasses model to correspond to the orientation of the user's face in that image. Server 108 is configured to fit a transformed 3D glasses model corresponding to an image onto the transformed 3D generic face model (that was transformed using the same set of extrinsic information) corresponding to the same image and apply a lighting model to the transformed 3D generic face model fitted with the transformed 3D glasses model to obtain shadows casted by the transformed 3D glasses model onto the transformed 3D generic face model. In some embodiments, the lighting model is determined based on the lighting environment of the user as depicted in the set of images. Then, server 108 is configured to project the transformed 3D generic face model with the shadows casted by the transformed 3D glasses model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera to obtain a 2D generic face with shadows image corresponding to that image of the set of images. As such, a corresponding 2D generic face with shadows image can be generated corresponding to each image of the set of images");
receive a user selection of a glasses frame (See Ye: Fig. 12, and [0052], "The 3D virtual eyeglasses try-on simulation program 22 stored in the host 20 is adapted to perform at least the following tasks, which includes: selecting one pair of eyeglasses and retrieving the set of 2D images thereof from the group of 2D images from the first memory 12 of the server 10 to be transiently stored in the second memory 30 of the host 20 for try-on by the wearer");
generate a set of points in 3D by selecting vertices on the initial model (See Zhang: Fig. 13, and [0100], “Since the SFC representations are under their FICSs, they are roughly aligned. To compute the similarity between two faces, we further optimize the symmetry profile alignment by using the ICP algorithm again. Only the points between P.sub.NL and P.sub.NB on the two symmetry profiles respectively are used to optimize the alignment. The rotation and translation transforms that are output by the ICP algorithm are applied to the second symmetry profile. The computation expense in this procedure is almost negligible, for the number of points between P.sub.NL and P.sub.NB on the symmetry profile is typically less than 100, and their initial relative locations are very close. For the two transversal forehead profiles, we apply a translation to make P.sub.f1 and P.sub.f2 as well as P.sub.c1 and P.sub.c2 coincide respectively. FIG. 13C shows an isometric view of two registered SFC representations”); 
generate a nose curve by fitting a plane to the set of points in 3D (See Zhang: Fig. 1, and [0080], “We first roughly isolate the nose from its surrounding area by means of facial surface curvature analysis. According to a preferred method, we use the mean curvature plot to isolate the nose. It will be understood to those of skill in the art, however, that other analysis methods can be used to achieve this. Some other examples of such methods include the principle curvature plot, the Gaussian curvature plot and the HK segment method. The experiments show, however, that the mean curvature plot is the most effective method to isolate the nose”);
combine the transformed model of the user’s head with a model of the glasses frame based on the nose curve (See Kornilov: Fig. 6, and [0066], "At 610, a combination of the transformed 3D generic face model and the transformed 3D glasses model is generated. The transformed 3D glasses model is placed on the transformed 3D generic face model such that the glasses model covers the eyes of the generic face model. The following is one example technique by which to place the 3D glasses model over the transformed 3D generic face: For each 3D model of a user's face, where a 3D model of a generic pair of glasses should be placed relative to the user's face is determined. A 3D model of a generic pair of glasses comprises a set of 3D points, including, for example: two bridge points and two temple points. For example, a heuristic algorithm that receives eye corners, the nose tip, and ear junctions of the 3D model of the user's face as inputs can be used to compute the locations on the 3D model of the user's face that match the two bridge points and two temple points of the 3D model of the generic pair of glasses. Once the placement of the 3D model of the generic pair of glasses on the 3D model of the user's face is determined, for each 3D model of a specific pair of glasses, a transformation is computed to place the 3D model of the specific pair of glasses on the 3D model of the user's face such that the distance between the points of the 3D model of the specific pair of glasses and the points of the 3D model of the generic pair of glasses is minimized");
generate an image of the glasses frame based at least in part on the combination of the transformed model of the user's head with a model of the glasses frame (See Ye: Fig. 5, and [0045], "As shown in FIG. 5, a right-side glasses frame portion inside the face is trimmed off upon a rotation of the 3D face or head model of the wearer to the right of the straight-on direction shown in FIG. 4. In a second embodiment of present invention, a rotation angle of the 3D face or head model of the wearer is at least 5 degrees to the right of the straight-on direction when a right-side glasses frame portion inside the face is trimmed off. As shown in FIG. 6, a left-side glasses frame portion inside the face is trimmed off upon a rotation of the 3D face or head model of the wearer to the left side from the straight-on direction shown in FIG. 4. In the second embodiment of present invention, a rotation angle of the 3D face or head model of the wearer is at least 5 degrees to the left of the straight-on direction when a left-side glasses frame portion inside the face is trimmed off"); and
provide a presentation including by overlaying the image of the glasses frame over at least one image of the set of images of the user's head (See Kornilov: Figs. 23-24, and [0108], "FIG. 24 is a diagram showing an example presentation of a shadowed image with a 2D glasses image overlay. In the event that a shadowed image such as shadowed image 2300 of FIG. 23 is to be presented during a playback or a virtual glasses try-on at a user interface, the shadowed image is displayed with an overlay of a 2D glasses image. In various embodiments, the 2D glasses image that is overlaid over a shadowed image matches the orientation of the user's face in that shadowed image. In the example of FIG. 24, displayed shadowed image 2400 may comprise a portion of a glasses virtual try-on playback at a user interface. Displayed shadowed image 2400 comprises shadowed image 2300 of FIG. 23 displayed beneath or rather overlaid with displayed 2D glasses image 2402. For example, 2D glasses image 2402 may be generated by transforming 3D glasses model 1502 of FIG. 15 using the set of extrinsic information corresponding to user image 900 of FIG. 9 and projecting the transformed 3D glasses model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera"); and
a memory coupled to the processor and configured to provide the processor with instructions (See Kornilov: Figs. 1-2, and [0027], "The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions").
Regarding claim 21, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov, Ye, and Zhang teach that a method (See Kornilov: Fig. 1, and [0030], "FIG. 1 is a diagram showing an embodiment of a system for rendering glasses shadows. In the example, system 100 includes client device 104, network 106, and server 108. Network 106 includes high speed data networks and/or telecommunications networks. In some embodiments, client device 104 is configured to communicate to server 108 over network 106"), comprising:
determining an event associated with updating a current model of a user's face (See Kornilov: Fig. 6, and [0071], "At 620, it is determined whether there is at least one more image in the plurality of images. In the event that there is at least one more image in the plurality of images, control is transferred to step 622, at which the next image in the plurality of images is to be addressed starting again from step 604. Otherwise, in the event that there is not at least one more image in the plurality of images, control is transferred to step 624");
in response to the event, using a set of historical recorded frames of the user's face to update the current model of the user's face (See Kornilov: Fig. 1, and [0034], "In various embodiments, server 108 is configured to morph the 3D generic face model to match the 3D model of the user 102's face. For example, in the morphed 3D generic face model, at least certain portions of the 3D generic face model have been moved to match corresponding portions of the 3D model of user 102's face in 3D space. Server 108 is configured to use the set of extrinsic information corresponding to each image to orient the morphed 3D generic face model to correspond to the orientation of the user's face in that image. Then, server 108 is configured to project the oriented morphed 3D generic face model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera to obtain a 2D generic face image corresponding to that image of the set of images. As such, a corresponding 2D generic face image can be generated corresponding to each image of the set of images");
obtaining a newly recorded frame of the user's face (See Kornilov: Fig. 5, and [0058], "FIG. 5 is a diagram showing several images included in a set of images. In the example, Images 1, 2, 3, 4, and 5 are included in a recorded set of images of a user's face at various different orientations relative to the camera. As described above, a set of extrinsic information, E, (e.g., an (R, t) pair) that describes the orientation and translation of the user's face in an individual image is determined for that image. As shown in the example, each image is identified by a number 1 through 5 and has a corresponding set of extrinsic information, E, which includes the number associated with the image as its subscript (e.g., E.sub.1 corresponds to Image 1, E.sub.2 pair corresponds to Image 2, etc.). For example, E.sub.1 may be used to transform a 3D generic face model that has been morphed to match a 3D model of the user's face in the set of images, the M matrix, in 3D space into the orientation and translation of the user's face that is shown in Image 1");
using the current model of the user's face (See Kornilov: Fig. 2, and [0040], "In some embodiments, storage 202 stores one or more 3D glasses models. In some embodiments, each 3D glasses model is associated with a pair of glasses for which a user can select to virtually try on. In some embodiments, storage 202 also stores glasses frame information of each 3D glasses model. For example, the glasses frame information of each 3D glasses model comprises the dimensions of the glasses, attributes of the lenses of the glasses (e.g., whether the lenses comprise a particular color), the manufacturer of the glasses, and the price of the glasses. In some embodiments, storage 202 also stores 2D images of each of one or more 3D glasses models that have been oriented (transformed) to correspond to an orientation of a user's face in a set of images") to generate a corresponding image of a glasses frame (See Ye: Figs. 2A-E, and [0042], "Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a-2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real- time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired"); 
determining a set of computed bridge points, wherein determining the set of computed bridge points (See Zhang: Figs. 12-14, and [0099], “The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length”) comprises: 
determining a face normal vector using at least three points from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “and n=P.sub.NT-P.sub.NB is the normal vector of the plane”); 
determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and 
determining the set of computed bridge points based on the face normal vector and the bridge shift value (See Zhang: Figs. 12-14, and [0099], “FIG. 13 shows the SFC representation of an example facial surface, with FIG. 13A showing the front view of the facial surface with the profiles and FIG. 13B showing the isometric view of the profiles. The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length. The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and 
presenting the image of the glasses frame over the newly recorded frame of the user’s face based on the set of computed bridge points (See Kornilov: Figs. 23-24, and [0108], "FIG. 24 is a diagram showing an example presentation of a shadowed image with a 2D glasses image overlay. In the event that a shadowed image such as shadowed image 2300 of FIG. 23 is to be presented during a playback or a virtual glasses try-on at a user interface, the shadowed image is displayed with an overlay of a 2D glasses image. In various embodiments, the 2D glasses image that is overlaid over a shadowed image matches the orientation of the user's face in that shadowed image. In the example of FIG. 24, displayed shadowed image 2400 may comprise a portion of a glasses virtual try-on playback at a user interface. Displayed shadowed image 2400 comprises shadowed image 2300 of FIG. 23 displayed beneath or rather overlaid with displayed 2D glasses image 2402. For example, 2D glasses image 2402 may be generated by transforming 3D glasses model 1502 of FIG. 15 using the set of extrinsic information corresponding to user image 900 of FIG. 9 and projecting the transformed 3D glasses model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera").
Regarding claim 22, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov, Ye, and Zhang teach that a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions (See Kornilov: Fig. 1, and [0030], "FIG. 1 is a diagram showing an embodiment of a system for rendering glasses shadows. In the example, system 100 includes client device 104, network 106, and server 108. Network 106 includes high speed data networks and/or telecommunications networks. In some embodiments, client device 104 is configured to communicate to server 108 over network 106") for:
determining an event associated with updating a current model of a user's face (See Kornilov: Fig. 6, and [0071], "At 620, it is determined whether there is at least one more image in the plurality of images. In the event that there is at least one more image in the plurality of images, control is transferred to step 622, at which the next image in the plurality of images is to be addressed starting again from step 604. Otherwise, in the event that there is not at least one more image in the plurality of images, control is transferred to step 624");
in response to the event, using a set of historical recorded frames of the user's face to update the current model of the user's face (See Kornilov: Fig. 1, and [0034], "In various embodiments, server 108 is configured to morph the 3D generic face model to match the 3D model of the user 102's face. For example, in the morphed 3D generic face model, at least certain portions of the 3D generic face model have been moved to match corresponding portions of the 3D model of user 102's face in 3D space. Server 108 is configured to use the set of extrinsic information corresponding to each image to orient the morphed 3D generic face model to correspond to the orientation of the user's face in that image. Then, server 108 is configured to project the oriented morphed 3D generic face model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera to obtain a 2D generic face image corresponding to that image of the set of images. As such, a corresponding 2D generic face image can be generated corresponding to each image of the set of images");
obtaining a newly recorded frame of the user's face (See Kornilov: Fig. 5, and [0058], "FIG. 5 is a diagram showing several images included in a set of images. In the example, Images 1, 2, 3, 4, and 5 are included in a recorded set of images of a user's face at various different orientations relative to the camera. As described above, a set of extrinsic information, E, (e.g., an (R, t) pair) that describes the orientation and translation of the user's face in an individual image is determined for that image. As shown in the example, each image is identified by a number 1 through 5 and has a corresponding set of extrinsic information, E, which includes the number associated with the image as its subscript (e.g., E.sub.1 corresponds to Image 1, E.sub.2 pair corresponds to Image 2, etc.). For example, E.sub.1 may be used to transform a 3D generic face model that has been morphed to match a 3D model of the user's face in the set of images, the M matrix, in 3D space into the orientation and translation of the user's face that is shown in Image 1");
using the current model of the user's face (See Kornilov: Fig. 2, and [0040], "In some embodiments, storage 202 stores one or more 3D glasses models. In some embodiments, each 3D glasses model is associated with a pair of glasses for which a user can select to virtually try on. In some embodiments, storage 202 also stores glasses frame information of each 3D glasses model. For example, the glasses frame information of each 3D glasses model comprises the dimensions of the glasses, attributes of the lenses of the glasses (e.g., whether the lenses comprise a particular color), the manufacturer of the glasses, and the price of the glasses. In some embodiments, storage 202 also stores 2D images of each of one or more 3D glasses models that have been oriented (transformed) to correspond to an orientation of a user's face in a set of images") to generate a corresponding image of a glasses frame (See Ye: Figs. 2A-E, and [0042], "Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a-2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real- time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired"); 
determining a set of computed bridge points, wherein determining the set of computed bridge points (See Zhang: Figs. 12-14, and [0099], “The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length”) comprises: 
determining a face normal vector using at least three points from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “and n=P.sub.NT-P.sub.NB is the normal vector of the plane”); 
determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and 
determining the set of computed bridge points based on the face normal vector and the bridge shift value (See Zhang: Figs. 12-14, and [0099], “FIG. 13 shows the SFC representation of an example facial surface, with FIG. 13A showing the front view of the facial surface with the profiles and FIG. 13B showing the isometric view of the profiles. The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length. The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and 
presenting the image of the glasses frame over the newly recorded frame of the user’s face based on the set of computed bridge points (See Kornilov: Figs. 23-24, and [0108], "FIG. 24 is a diagram showing an example presentation of a shadowed image with a 2D glasses image overlay. In the event that a shadowed image such as shadowed image 2300 of FIG. 23 is to be presented during a playback or a virtual glasses try-on at a user interface, the shadowed image is displayed with an overlay of a 2D glasses image. In various embodiments, the 2D glasses image that is overlaid over a shadowed image matches the orientation of the user's face in that shadowed image. In the example of FIG. 24, displayed shadowed image 2400 may comprise a portion of a glasses virtual try-on playback at a user interface. Displayed shadowed image 2400 comprises shadowed image 2300 of FIG. 23 displayed beneath or rather overlaid with displayed 2D glasses image 2402. For example, 2D glasses image 2402 may be generated by transforming 3D glasses model 1502 of FIG. 15 using the set of extrinsic information corresponding to user image 900 of FIG. 9 and projecting the transformed 3D glasses model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera").


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kornilov, etc. (US 20160217609 A1) in view of Ye, etc. (US 20160035133 A1), further in view of Zhang, etc. (US 20060078172 A1) and Ishii (US 20200285834 A1).
Regarding claim 4, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. However, Kornilov fails to explicitly disclose that the system of claim 1, wherein the current model of the user's face is obtained from depth sensor data collected by a device.
However, Ishii teaches that the system of claim 1, wherein the current model of the user's face is obtained from depth sensor data collected by a device (See Ishii: Fig. 6, and [0059], "The feature detecting unit 12 acquires face images of the occupant's face from the feature sensor 11, and detects features such as the eyes, nose, and ears from the face images. The feature sensor 11 may be a stereo camera, or may be a monocular camera (which may be a stereo camera) plus a depth sensor. In both cases, one or more facial images are captured. Thus, a classifier generated by machine learning such as pattern matching or deep learning is used to detect features. In the machine learning, models are created from images of eyes, nose, and ears, which are prepared beforehand, and face images are compared with the models. The feature detecting unit 12 transmits two-dimensional coordinates of the features to the three- dimensional coordinates calculating unit 13. Internal parameters and external parameters of a camera are calibrated. The three-dimensional coordinates calculating unit 13 uses these parameters and depth data acquired from the depth sensor to calculate coordinates of the features in three-dimensional space from the two-dimensional coordinates of the features. The coordinates are, for example, a coordinate system centered on the optical origin of the camera").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kornilov to have the system of claim 1, wherein the current model of the user's face is obtained from depth sensor data collected by a device as taught by Ishii in order to improve the accuracy of the 3D model over time by deleting from the feature portion having a large error (See Ishii: Fig. 15, and [0113], "Further, the 3D model accumulation unit 23 deletes the feature farthest from the average for each feature type (S20). The above-described process is repeatedly performed over time. For example, the process is performed at regular intervals, each time a given number of features is accumulated, or each time new three-dimensional coordinates are accumulated. By deleting features having large error, the accuracy of 3D models can be improved over time"). Kornilov teaches a method and system that may render glasses on the face image with shadows and adjust the glasses frames; while Ishii teaches a system and method that may capture the face image with depth information by the depth sensor in order to characterize more accurately the face feature. Therefore, it is obvious to one of ordinary skill in the art to modify Kornilov by Ishii to capture face image with depth sensors to get depth information in order to generate more accurate 3D face model. The motivation to modify Kornilov by Ishii is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 10, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Ishii teaches that the system of claim 1, further comprising a camera configured to record frames of the user's face, wherein the camera includes at least one depth sensor (See Ishii: Figs. 2A-B, and [0009], "FIG. 2A and FIG. 2B are diagrams illustrating typical error factors and occlusion regions in a depth sensor. FIG. 2A depicts ranges in which laser is emitted from a laser rangefinder (LRF) used as the depth sensor. A depth sensor 201 can measure the distance to an object 206. However, even if it is desired to determine the distance to the left side of the object 206, a laser beam does not directly strike the left side of the object 206, and is reflected at a point 204 on the front side of the object or at a point 202 on the background. In the case 2, a laser beam is reflected on the inclined surface of an object. However, if the angle between a laser beam and the scanned surface is an acute angle, a distance I (L) changes greatly even if the irradiation direction of the laser beam is shifted by one scan line. Therefore, a slight shift in the irradiation direction of a laser beam may result in large error. In addition, it is difficult to accurately detect the distances to the edges of the face due to diffuse reflection of spot light or lack of resolution. As human ears are located on the sides of the head, a slight shift in the irradiation direction of a laser beam may result in large error, similar to the above example").


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kornilov, etc. (US 20160217609 A1) in view of Ye, etc. (US 20160035133 A1), further in view of Zhang, etc. (US 20060078172 A1) and Wang, etc. (US 20140043329 A1).
Regarding claim 9, Kornilov, Ye, and Zhang teach all the features with respect to claim 6 as outlined above. Further, Kornilov, Ye, and Zhang teach that the system of claim 6, wherein transforming the current model of the user's face corresponding to the current orientation includes scaling user's face including by:
receiving one or more RGB images, one or more depth sensor images, pose information, and camera intrinsics (See Kornilov: Fig. 22, and [0107], "FIG. 23 is a diagram showing an example of an image of a user's face to which a corresponding shadow transform has been applied. An image to which a corresponding shadow transform has been applied is also sometimes referred to as a shadowed image. Shadowed image 2300 is generated by multiplying user image 900 of FIG. 9 with its corresponding shadow transform, processed inverted difference image 2200 of FIG. 22. As shown in the example, shadowed image 2300 still preserves the original facial features (e.g., eye details) of the original image, user image 900 of FIG. 9, but also appears to include shadows (to varying degrees and in various colors, if appropriate) casted by a pair of glasses as if the user were actually wearing the glasses. For example, the pixel values of the shadow transform, processed inverted difference image 2200 of FIG. 22, are scaled down to values from Oto 1 and then multiplied with the RGB channels of corresponding pixels of the original image, user image 900 of FIG. 9. Shadowed image 2300 comprises the original image of the user's face, user image 900 of FIG. 9, with the added glasses shadows 2304 of the shadow transform, processed inverted difference image 2200 of FIG. 22");
for each point in each depth sensor image, using camera intrinsics to generate a 3D point in real life scale (See Kornilov: Fig. 1, and [0035], "Server 108 is configured to receive a selection of a pair of glasses. For example, the pair of glasses is selected to be tried onto the user's face of the set of images. Server 108 obtains a 3D model of the selected pair of glasses (e.g., from storage). Server 108 is configured to use the set of extrinsic information corresponding to each image to orient the 3D glasses model to correspond to the orientation of the user's face in that image. Server 108 is configured to fit a transformed 3D glasses model corresponding to an image onto the transformed 3D generic face model (that was transformed using the same set of extrinsic information) corresponding to the same image and apply a lighting model to the transformed 3D generic face model fitted with the transformed 3D glasses model to obtain shadows casted by the transformed 3D glasses model onto the transformed 3D generic face model. In some embodiments, the lighting model is determined based on the lighting environment of the user as depicted in the set of images. Then, server 108 is configured to project the transformed 3D generic face model with the shadows casted by the transformed 3D glasses model onto a 2D surface of the focal plane of a camera using a set of intrinsic information associated with the camera to obtain a 2D generic face with shadows image corresponding to that image of the set of images. As such, a corresponding 2D generic face with shadows image can be generated corresponding to each image of the set of images");
using pose information to merge 3D points from images into a point cloud with real life scale;
using historical head scans from storage to generate a model of the user's face with real life scale that matches the shape of the point cloud; and
using the generated model of the user's face to generate a corresponding image of a glasses frame (See Ye: Figs. 2A-E, and [0042], "Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a- 2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real-time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired").
However, Kornilov, modified by Ye and Zhang, fails to explicitly disclose that using pose information to merge 3D points from images into a point cloud with real life scale; and using historical head scans from storage to generate a model of the user's face with real life scale that matches the shape of the point cloud.
However, Wang teaches that using pose information to merge 3D points from images into a point cloud with real life scale (See Wang: Fig. 1, and [0031], "In an embodiment, personalized avatar generation component 112 provides for face detection and tracking, camera pose recovery, multi-view stereo image processing, model fitting, mesh refinement, and texture mapping operations. Personalized avatar generation component 112 detects face regions in the 2D images 102 and reconstructs a face mesh. To achieve this goal, camera parameters such as focal length, rotation and transformation, and scaling factors may be automatically estimated. In an embodiment, one or more of the camera parameters may be obtained from the camera. When getting the internal and external camera parameters, sparse point clouds of the user's face will be recovered accordingly. Since fine-scale avatar generation is desired, a dense point cloud for the 2D face model may be estimated based on multi-view images with a bundle adjustment approach. To establish the morphing relation between a generic 3D face model 104 and an individual user's face as captured in the 2D images 102, landmark feature points between the 2D face model and 3D face model may be detected and registered by 2D landmark points detection component 108 and 3D landmark points registration component 110, respectively"); and
using historical head scans from storage to generate a model of the user's face with real life scale that matches the shape of the point cloud (See Wang: Fig. 2, and [0078], "In an embodiment, the following processing may be performed for the 3D data domain. Referring back to FIG. 2, for the process of reconstructing the 3D face model, stereo matching for an eligible image pair may be performed at block 210. This may be useful for stability and accuracy. In an embodiment, stereo matching may be performed by personalized avatar generation component 112. Given calibrated camera parameters, the image pairs may be rectified such that an epipolar-line corresponds to a scan-line. In experiments, DAISY features (as discussed below) perform better than the Normalized Cross Correlation (NCC) method and may be extracted in parallel. Given every two image pairs, point correspondences may be extracted as xixi'. The camera geometry for each image pair may be characterized by a Fundamental matrix F, Homography matrix H. In an embodiment, a camera pose estimation method may use a Direct Linear Transformation (DLT) method or an indirect five point method. The stereo matching processing 210 produces camera geometry parameters {x.sub.i&lt;- &gt;x.sub.i'} {x.sub.ki, P.sub.kiX.sub.i}, where x.sub.i is a 2D reprojection point in one camera image, x.sub.i' is the 2D reprojection point in the other camera image, x.sub.ki is the 2D reprojection point of camera k, point j, and P.sub.ki is the projection matrix of camera k, point j, X.sub.i is the 3D point in physical world").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kornilov to have using pose information to merge 3D points from images into a point cloud with real life scale; and using historical head scans from storage to generate a model of the user's face with real life scale that matches the shape of the point cloud as taught by Wang in order to provide the user with a dynamic interactive experience, embodiments of the present invention map the captured 2D face image to the 3D face avatar model for facial expression synchronization (See Wang: [0023], "To provide a user with a customized facial representation, embodiments of the present invention present the user with a 3D face avatar which is a morphable model, not a generic unified model. To facilitate the capability for the user to individually and separately enhance and/or augment their eyes, nose, mouth, and/or cheek, or other facial features on the 3D face avatar model, embodiments of the present invention extract a group of landmark points whose geometry and texture constraints are robust across people. To provide the user with a dynamic interactive experience, embodiments of the present invention map the captured 2D face image to the 3D face avatar model for facial expression synchronization"). Kornilov teaches a method and system that may render glasses on the face image with shadows and adjust the glasses frames; while Wang teaches a system and method that may capture the scene image, recognize the user's face from the captured image, detect the 2D landmark points of the user's face in the 2D image, map to the generic 3D face model, and generate the personalized 3F face model in real- time. Therefore, it is obvious to one of ordinary skill in the art to modify Kornilov by Wang to generate the 3D point cloud and re-construct the 3D model of the user's face in real-time. The motivation to modify Kornilov by Wang is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 20, Kornilov, Ye, and Zhang teach all the features with respect to claim 1 as outlined above. Further, Kornilov, Ye, and Wang teach that a system (See Kornilov: Fig. 1, and [0030], "FIG. 1 is a diagram showing an embodiment of a system for rendering glasses shadows. In the example, system 100 includes client device 104, network 106, and server 108. Network 106 includes high speed data networks and/or telecommunications networks. In some embodiments, client device 104 is configured to communicate to server 108 over network 106"), comprising:
a processor configured (See Kornilov: Fig. 1, and [0031], "The camera device and/or a processor of client device 104 that is running an application can capture a set of images of the user's face as user 102 turns his or her head in different directions (e.g., as instructed through a user interface of the application)") to:
receive one or more RGB images, one or more depth sensor images, pose information, and camera intrinsics (See Kornilov: Fig. 22, and [0107], "FIG. 23 is a diagram showing an example of an image of a user's face to which a corresponding shadow transform has been applied. An image to which a corresponding shadow transform has been applied is also sometimes referred to as a shadowed image. Shadowed image 2300 is generated by multiplying user image 900 of FIG. 9 with its corresponding shadow transform, processed inverted difference image 2200 of FIG. 22. As shown in the example, shadowed image 2300 still preserves the original facial features (e.g., eye details) of the original image, user image 900 of FIG. 9, but also appears to include shadows (to varying degrees and in various colors, if appropriate) casted by a pair of glasses as if the user were actually wearing the glasses. For example, the pixel values of the shadow transform, processed inverted difference image 2200 of FIG. 22, are scaled down to values from Oto 1 and then multiplied with the RGB channels of corresponding pixels of the original image, user image 900 of FIG. 9. Shadowed image 2300 comprises the original image of the user's face, user image 900 of FIG. 9, with the added glasses shadows 2304 of the shadow transform, processed inverted difference image 2200 of FIG. 22");
for each point in each depth sensor image, use camera intrinsics to generate a 3D point in real life scale (See Kornilov: Fig. 24, and [0109], "As shown in the example, glasses shadows 2404 rendered for 2D glasses image 2402 are visible on the user's face so as to emulate the shadows that would be casted by a pair of sunglasses (or regular glasses) if the user had worn them in real life. Hence, displayed shadowed image 2400 not only presents a 2D image of a pair of glasses in the same orientation as the user's face but also realistic shadows that are to appear to be casted by those glasses on the user's face to give a high-quality virtual glasses try- on experience. As described above, because glasses shadows 2404 was rendered using a 3D generic face model and then applied to an actual image of a user's face, the glasses shadow effect can be quickly realized");
use pose information to merge 3D points from images into a point cloud with real life scale (See Wang: Fig. 1, and [0031], "In an embodiment, personalized avatar generation component 112 provides for face detection and tracking, camera pose recovery, multi-view stereo image processing, model fitting, mesh refinement, and texture mapping operations. Personalized avatar generation component 112 detects face regions in the 2D images 102 and reconstructs a face mesh. To achieve this goal, camera parameters such as focal length, rotation and transformation, and scaling factors may be automatically estimated. In an embodiment, one or more of the camera parameters may be obtained from the camera. When getting the internal and external camera parameters, sparse point clouds of the user's face will be recovered accordingly. Since fine-scale avatar generation is desired, a dense point cloud for the 2D face model may be estimated based on multi-view images with a bundle adjustment approach. To establish the morphing relation between a generic 3D face model 104 and an individual user's face as captured in the 2D images 102, landmark feature points between the 2D face model and 3D face model may be detected and registered by 2D landmark points detection component 108 and 3D landmark points registration component 110, respectively");
use historical head scans from storage to generate a 3D head model with real life scale that matches the shape of the point cloud (See Wang: Fig. 2, and [0078], "In an embodiment, the following processing may be performed for the 3D data domain. Referring back to FIG. 2, for the process of reconstructing the 3D face model, stereo matching for an eligible image pair may be performed at block 210. This may be useful for stability and accuracy. In an embodiment, stereo matching may be performed by personalized avatar generation component 112. Given calibrated camera parameters, the image pairs may be rectified such that an epipolar-line corresponds to a scan-line. In experiments, DAISY features (as discussed below) perform better than the Normalized Cross Correlation (NCC) method and may be extracted in parallel. Given every two image pairs, point correspondences may be extracted as xixi'. The camera geometry for each image pair may be characterized by a Fundamental matrix F, Homography matrix H. In an embodiment, a camera pose estimation method may use a Direct Linear Transformation (DLT) method or an indirect five point method. The stereo matching processing 210 produces camera geometry parameters {x.sub.i&lt;-&gt;x.sub.i'} {x.sub.ki, P.sub.kiX.sub.i}, where x.sub.i is a 2D reprojection point in one camera image, x.sub.i' is the 2D reprojection point in the other camera image, x.sub.ki is the 2D reprojection point of camera k, point j, and P.sub.ki is the projection matrix of camera k, point j, X.sub.i is the 3D point in physical world"); 
determining a set of computed bridge points, wherein determining the set of computed bridge points (See Zhang: Figs. 12-14, and [0099], “The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length”) comprises: 
determining a face normal vector using at least three points from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “and n=P.sub.NT-P.sub.NB is the normal vector of the plane”); 
determining a bridge shift value based on two internal eyebrow points and two internal eye corners from the current model of the user’s face (See Zhang: Figs. 12-14, and [0099], “The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and 
determining the set of computed bridge points based on the face normal vector and the bridge shift value (See Zhang: Figs. 12-14, and [0099], “FIG. 13 shows the SFC representation of an example facial surface, with FIG. 13A showing the front view of the facial surface with the profiles and FIG. 13B showing the isometric view of the profiles. The transversal forehead profile is the intersection between the facial surface and the plane PL(P.sub.f, n), where P.sub.f is the point on the symmetry profile and 3 cm away from the nose bridge point P.sub.NB in terms of the arc length, and n=P.sub.NT-P.sub.NB is the normal vector of the plane. The transversal cheek profile is the intersection between the facial surface and the plane PL(P.sub.c, n), where P.sub.c is the point on the symmetry profile and 2 cm away from the nose tip point P.sub.NT in terms of the arc length. The reason for selecting the 3 cm/2 cm points is to avoid the eye regions which are not rigid enough. After the SFC representation is obtained, it is transformed to the FICS. Finally the SFC representation, rather than the space-consuming facial mesh, is stored in the database”); and 
use the generated 3D head model and the set of computed bridge points to generate a corresponding image of a glasses frame (See Ye: Figs. 2A-E, and [0042], "Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a-2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real- time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired"); and
a memory coupled to the processor and configured to provide the processor with instructions (See Kornilov: Figs. 1-2, and [0027], "The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612